Citation Nr: 0922296	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher disability ratings for a depressive 
disorder, assigned an initial 30 percent rating from June 9, 
2003, to December 6, 2004, a 50 percent rating from December 
7, 2004, to August 14, 2007, and a 70 percent rating from 
August 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from November 1968 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. 

The Board remanded the case for further development in 
October 2008.

On review of the file the Board notes the Veteran filed a 
petition to reopen the claim for service connection for an 
eye disorder in March 2008.  The Board refers that claim to 
the RO for appropriate action.


FINDING OF FACT

In a written statement received in May 2009, the Veteran 
expressed his desire to withdraw his appeal for higher 
initial ratings for his depressive disorder.  
  

CONCLUSION OF LAW

Because of the withdrawal of the Veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  The record 
reflects that the veteran perfected an appeal with respect to 
the issue of entitlement to higher initial ratings for his 
depressive disorder.  

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  A review of the record shows that, in a 
statement received from the appellant in May 2009, he 
expressed his desire to withdraw his appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
higher initial ratings for a depressive disorder from 
appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.  


ORDER

The appeal for higher initial ratings for a depressive 
disorder is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


